DETAILED ACTION
This Office action is in response to the election filed on 11 April 2022.  Claims 1-20 are pending in the application.  Claims 13-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, on which claims 1-12 are readable, in the reply filed on 11 April 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-7, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US PG pub. 20190326313 A1.
With respect to claim 1, Cui discloses a stop layer (6, fig. 19A); a polysilicon layer (116/118, fig. 19A); a memory stack (32/46, fig. 19A) comprising interleaved stack conductive layers (46, fig. 19A) and stack dielectric layers (32, fig. 15A); and a plurality of channel structure (60, fig. 19A) each extending vertically through the memory stack (32/46, fig. 19A) and the polysilicon layer (116/118, fig. 19A), stopping at the stop layer (6, fig. 19A).  However, Cui does not expressly disclose that the plurality of channel structure stop at the stop layer 6, fig. 19A. Cui discloses in paragraphs [0100] and [0125] that optional layer can be deposited over, or within patterned recesses of, the dielectric material layer 768, an overetch into the lower source-level material layer 112 may be optionally performed after the top surface of the lower source-level material layer 112 is physically exposed at a bottom of each memory opening 49. In paragraph [0125[, Cui discloses that the memory openings 49 and the support openings 19 can extend from the top surfaces of the sacrificial matrix layer 170 to the lower source-level material layer 112, thereby the channel structures 60would stop at the stop layer 6. Therefore, given the disclosure of Cui, it would have been obvious to a person having ordinary skill in the art that the plurality of channel structures could stop at the stop layer 6. 
With respect to claim 2, Cui discloses a dielectric layer (768, fig. 19A) at an opposite side of the polysilicon layer (116/118, fig. 19A) with respect to the stop layer (6, fig. 19A) and in contact with the stop layer (6, fig. 19A).  
With respect to claim 4, Cui discloses an insulating structure (76, fig. 19A) extending vertically through the memory stack (32/46, fig. 19A) into the polysilicon layer (116/118, fig. 19A).  
With respect to claim 6, Cui discloses wherein each of the plurality of channel structure (60, fig. 19A) comprises a memory film (50, fig. 19A) and a semiconductor channel (60, fig. 19A), and part of the semiconductor channel (60, fig. 19A) along a sidewall of the channel structure (60, fig. 19A) is in contact with a sublayer of the polysilicon layer (116/118, fig. 19A).  
With respect to claim 7, Cui discloses wherein the insulating structure (76, fig. 19A) or the source contact structure (114, fig. 19A) stops at the sublayer of the polysilicon layer (116/118, fig. 19A).  
With respect to claim 9, Cui discloses wherein the polysilicon layer (116/118, fig. 19A) comprises an N- type doped polysilicon layer (116/118, fig. 19A;¶0170).  
With respect to claim 10, Cui discloses wherein a doping concentration of the N-type doped polysilicon layer (116/118, fig. 19A;¶0170) is between about 1019 cm-3 and about 1022 cm-3 (¶0171).  
With respect to claim 11, Cui discloses wherein each of the plurality of channel structure (60, fig. 19A) is not in contact with a single crystalline silicon layer (7, fig. 1A; major surface 7 can be a single crystalline semiconductor surface).  
With respect to claim 12, Cui discloses wherein the stop layer (6, fig. 19A) is above the polysilicon layer (116/118, fig. 19A; if the device is to view upside down interpreted the orientation of the stop layer is above the polysilicon layer as discloses in Applicant definition of above in Applicant’s paragraph 19-20).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US PG pub. 20190326313 A1;in view of Lee US PG pub. 20190081065 A1.
With respect to claim 3, Cui discloses a source contact structure (114, fig. 19A). However, Cui does not disclose extending vertically through the dielectric layer (768, fig. 19A) and the stop layer (6, fig. 19A) from the opposite side of the polysilicon layer (116/118, fig. 19A) with respect to the stop layer (6, fig. 19A) to be in contact with the polysilicon layer (116/118, fig. 19A).  
Lee discloses source contact structure (LSCT, fig. 3A) can be form on the dielectric layer or substrate (LIL2,CSL, fig. 3A) of the memory structure (GST2, fig. 3A).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the source contact structure in the backside of the memory device, since Lee’s source contact structure can improve the operation of controlling the flow of current in a channel pattern through the source line, and an operation of supplying, through the well structure, holes for an erase operation.
With respect to claim 5, Cui discloses a source contact structure (114, fig. 19A). However, Cui does not disclose extending vertically through the memory stack (32/46, fig. 19A) into the polysilicon layer (116/118, fig. 19A). Lee discloses source contact structure (LSCT, fig. 3A) can be form on the dielectric layer or substrate (LIL2,CSL, fig. 3A) of the memory structure (GST2, fig. 3A).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the source contact structure in the backside of the memory device, since Lee’s source contact structure this can improve the operation of controlling the flow of current in a channel pattern through the source line, and an operation of supplying, through the well structure, holes for an erase operation.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US PG pub. 20190326313 A1;in view of Simsek-Ege et al., US PG pub. 20150243671 A1.
With respect to claim 8, although Cui discloses the stop layer (6, fig. 19A), Cui fails to disclose that the stop layer 6 comprises a high dielectric constant (high-k) dielectric layer.  
Simsek-Ege discloses a etch stop layer can use material such as high-k dielectric material (¶0041).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include etch stop layer to use high-k dielectric material since dielectric thickness can be increased at the same capacitance, thereby suppressing the leakage current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822